Exhibit 10.3

 

SPX Corporation

 

2002 STOCK COMPENSATION PLAN

 

TIME-BASED RESTRICTED STOCK AGREEMENT

20XX AWARD FOR NON-EMPLOYEE DIRECTORS

 

THIS AGREEMENT (the “Agreement”) is made between SPX CORPORATION, a Delaware
corporation (the “Company”), and the Recipient pursuant to the SPX Corporation
2002 Stock Compensation Plan, as amended, and related plan documents (the
“Plan”) in combination with an SPX Restricted Stock Summary (the “Award
Summary”) to be displayed at the Fidelity website.  The Award Summary, which
identifies the person to whom the Restricted Stock is granted (the “Recipient”)
and specifies the date (the “Award Date”) and other details of this grant of
Restricted Stock, and the electronic acceptance of this Agreement (which also is
to be displayed at the Fidelity website), are incorporated herein by reference. 
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Plan.  The parties hereto agree as follows:

 

1.             Grant of Restricted Stock.  The Company hereby grants to the
Recipient                            shares of Restricted Stock (the “Award”),
subject to the terms and conditions of the Plan and this Agreement.  The
Recipient must accept the Award within ninety (90) days after notification that
the Award is available for acceptance and in accordance with the instructions
provided by the Company.  The Award automatically will be rescinded upon the
action of the Company, in its discretion, if the Award is not accepted within
ninety (90) days after notification is sent to the Recipient indicating
availability for acceptance.

 

2.             Restrictions.  The Restricted Stock may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, whether voluntarily or
involuntarily or by operation of law, until the termination of the Period of
Restriction specified in Section 4 below or as otherwise provided in the Plan or
this Agreement.  Except for such restrictions, and the provisions relating to
dividends paid during the Period of Restriction as described in Section 7, the
Recipient will be treated as the owner of the shares of Restricted Stock and
shall have all of the rights of a shareholder, including, but not limited to,
the right to vote such shares.

 

3.             Restricted Stock Certificates.  The Restricted Stock Award may be
evidenced in such manner as the Board shall determine.  The stock
certificate(s) representing the Restricted Stock may be issued or held in book
entry form promptly following the acceptance of this Agreement.  If a stock
certificate is issued, it shall be delivered to the Secretary of the Company or
such other custodian as may be designated by the Company, to be held until the
end of the Period of Restriction or until the Restricted Stock is forfeited. 
The certificates representing shares of Restricted Stock granted pursuant to
this Agreement, if issued, shall bear a legend in substantially the form set
forth below:

 

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the SPX Corporation 2002 Stock

 

--------------------------------------------------------------------------------


 

Compensation Plan, as amended and restated effective May 3, 2012, rules and
administration adopted pursuant to such Plan, and a Restricted Stock award
agreement with an Award Date of [             ].  A copy of the Plan, such
rules and such Restricted Stock award agreement may be obtained from the
Secretary of SPX Corporation.

 

4.             Period of Restriction.  Subject to the provisions of the Plan and
this Agreement, unless vested or forfeited earlier as described in Section 5 of
this Agreement, the Restricted Stock awarded hereunder shall become fully vested
and freely transferable at the close of business on the day before the date of
the Company’s 20XX regular annual meeting of shareholders, if the Non-Employee
Director remains a member of the Board through that time.

 

5.             Forfeiture.  Any unvested shares of Restricted Stock shall be
forfeited and cancelled if the Non-Employee Director ceases to be a member of
the Board for any reason other than death or Disability (as defined below)
before the Company’s next regular annual meeting of shareholders in the year
following the Award Date.  Notwithstanding the foregoing, any unvested shares of
Restricted Stock (which have not been forfeited and cancelled pursuant to the
preceding sentence) shall vest upon the earlier of (i) the death or Disability
of the Non-Employee Director or (ii) a Change of Control (as defined below). 
For purposes of this Agreement, “Disability” means, in the written opinion of a
qualified physician selected by the Board, the Recipient is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, unable to perform the functions of a member of the
Board.

 

A “Change of Control” shall be deemed to have occurred if:

 

(a)           Any “Person” (as defined below), excluding for this purpose
(i) the Company or any Subsidiary of the Company, (ii) any employee benefit plan
of the Company or any Subsidiary of the Company, and (iii) any entity organized,
appointed or established for or pursuant to the terms of any such plan that
acquires beneficial ownership of Common Stock, is or becomes the “Beneficial
Owner” (as defined below) of twenty percent (20%) or more of the Common Stock
then outstanding; provided, however, that no Change of Control shall be deemed
to have occurred as the result of an acquisition of Common Stock by the Company
which, by reducing the number of shares outstanding, increases the proportionate
beneficial ownership interest of any Person to twenty percent (20%) or more of
the Common Stock then outstanding, but any subsequent increase in the beneficial
ownership interest of such a Person in Common Stock shall be deemed a Change of
Control; and provided further that if the Board determines in good faith that a
Person who has become the Beneficial Owner of Common Stock representing twenty
percent (20%) or more of the Common Stock then outstanding has inadvertently
reached that level of ownership interest, and if such Person divests as promptly
as practicable a sufficient number of such shares so that the Person no longer
has a beneficial ownership interest in twenty percent (20%) or more of the
Common Stock then outstanding, then no Change of Control shall be deemed to have
occurred.  For purposes of this paragraph (a), the following terms shall have
the meanings set forth below:

 

2

--------------------------------------------------------------------------------


 

(i)            “Person” shall mean any individual, firm, limited liability
company, corporation or other entity, and shall include any successor (by merger
or otherwise) of any such entity.

 

(ii)           “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(iii)         A Person shall be deemed the “Beneficial Owner” of and shall be
deemed to “beneficially own” any securities:

 

(A)          which such Person or any of such Person’s Affiliates or Associates
beneficially owns, directly or indirectly (determined as provided in Rule 13d-3
under the Exchange Act);

 

(B)          which such Person or any of such Person’s Affiliates or Associates
has (1) the right to acquire (whether such right is exercisable immediately or
only after the passage of time) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of
securities), or upon the exercise of conversion rights, exchange rights, rights,
warrants or options, or otherwise; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, securities tendered
pursuant to a tender or exchange offer made by or on behalf of such Person or
any of such Person’s Affiliates or Associates until such tendered securities are
accepted for purchase or exchange; or (2) the right to vote pursuant to any
agreement, arrangement or understanding; provided, however, that a Person shall
not be deemed the Beneficial Owner of, or to beneficially own, any security if
the agreement, arrangement or understanding to vote such security (a) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations promulgated under the Exchange Act and
(b) is not also then reportable on Schedule 13D under the Exchange Act (or any
comparable or successor report); or

 

(C)          which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or Associates
has any agreement, arrangement or understanding (other than customary agreements
with and between underwriters and selling group members with respect to a bona
fide public offering of securities) for the purpose of acquiring, holding,
voting (except to the extent contemplated by the proviso to subparagraph
(a)(iii)(B)(2), above) or disposing of any securities of the Company.

 

Notwithstanding anything in this “Beneficial Ownership” definition to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such

 

3

--------------------------------------------------------------------------------


 

securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

(b)           During any period of two (2) consecutive years (not including any
period prior to the acceptance of this Agreement), individuals who at the
beginning of such two-year period constitute the Board and any new director or
directors (except for any director designated by a person who has entered into
an agreement with the Company to effect a transaction described in paragraph
(a), above, or paragraph (c), below) whose election by the Board or nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the Board; or

 

(c)           Approval by the shareholders and consummation of (or if such
approval is not required, the consummation of) (i) a plan of complete
liquidation of the Company, (ii) an agreement for the sale or disposition of the
Company or all or substantially all of the Company’s assets, (iii) a plan of
merger or consolidation of the Company with any other corporation, or (iv) a
similar transaction or series of transactions involving the Company (any
transaction described in parts (i) through (iv) of this paragraph (c) being
referred to as a “Business Combination”), in each case unless after such a
Business Combination the shareholders of the Company immediately prior to the
Business Combination continue to own at least eighty percent (80%) of the voting
securities of the new (or continued) entity immediately after such Business
Combination, in substantially the same proportion as their ownership of the
Company immediately prior to such Business Combination.

 

Notwithstanding any provision of this Agreement to the contrary, a Change of
Control shall not include any transaction described in paragraph (a) or (c),
above, where, in connection with such transaction, the Recipient and/or any
party acting in concert with the Recipient substantially increases his or its,
as the case may be, ownership interest in the Company or a successor to the
Company (other than through conversion of prior ownership interests in the
Company and/or through equity awards received entirely as compensation for past
or future personal services).  Further, notwithstanding the foregoing, any
transaction under active consideration by the Company’s Board of Directors
within the 30-day period prior to the Award Date shall not constitute a Change
of Control under this Agreement.

 

6.             Settlement Following Change of Control.  Notwithstanding any
provision of this Agreement to the contrary, in connection with or after the
occurrence of a Change of Control as defined in Section 5 of this Agreement, the
Company may, in its sole discretion, fulfill its obligation with respect to all
or any portion of the Restricted Stock that ceases to be subject to a Period of
Restriction in conjunction with the Change of Control by:

 

(a)           delivery of (i) the number of shares of Common Stock that have
ceased to be subject to a Period of Restriction or (ii) such other ownership
interest as such shares of Common Stock may be converted into by virtue of the
Change of Control transaction;

 

(b)           payment of cash in an amount equal to the Fair Market Value of the
Common Stock at that time; or

 

4

--------------------------------------------------------------------------------


 

(c)           delivery of any combination of shares of Common Stock (or other
converted ownership interest) and cash having an aggregate Fair Market Value
equal to the fair market value of the Common Stock at that time.

 

7.             Dividends Paid During Period of Restriction.  If cash dividends
are paid with respect to any shares of Restricted Stock, such dividends shall be
deposited in the Recipient’s name in an escrow or similar account maintained by
the Company for this purpose.  Such dividends shall be subject to the same
Period of Restriction as the shares of Restricted Stock to which they relate. 
The dividends shall be paid to the Recipient in cash (subject to all applicable
tax withholding), without adjustment for interest, as soon as administratively
practicable after the date the related shares of Restricted Stock vest.  If the
related shares of Restricted Stock are forfeited, then any dividends related to
such shares shall also be forfeited on the same date.  If any dividends on
Restricted Stock are paid in shares of Common Stock, the dividend shares shall
be subject to the same restrictions as the shares of Restricted Stock with
respect to which they were paid, and shall vest or be forfeited in the same
manner as the underlying Restricted Stock.

 

8.             Adjustment in Capitalization.  In the event of any change in the
Common Stock of the Company through stock dividends or stock splits, a corporate
split-off or split-up, or recapitalization, merger, consolidation, exchange of
shares, or a similar event, the number of shares of Restricted Stock subject to
this Agreement shall be equitably adjusted by the Board.

 

9.             Delivery of Stock Certificates.  Subject to the requirements of
Section 10 below, as promptly as practicable after shares of Restricted Stock
cease to be subject to a Period of Restriction in accordance with Section 4 of
this Agreement, the Company shall cause to be issued and delivered to the
Recipient, the Recipient’s legal representative, or a brokerage account for the
benefit of the Recipient, as the case may be, certificates for the vested shares
of Common Stock.

 

10.          Securities Laws.  This Award is a private offer that may be
accepted only by a Recipient who is a director of the Company or a Subsidiary of
the Company and who satisfies the eligibility requirements outlined in the Plan
and the Board’s administrative procedures.  If a Registration Statement under
the Securities Act of 1933, as amended, is not in effect with respect to the
shares of Common Stock to be issued pursuant to this Agreement, the Recipient
hereby represents that he or she is acquiring the shares of Common Stock for
investment and with no present intention of selling or transferring them and
that he or she will not sell or otherwise transfer the shares except in
compliance with all applicable securities laws and requirements of any stock
exchange on which the shares of Common Stock may then be listed.

 

11.          No Legal Rights.  Neither the Plan nor this Agreement confers on
the Recipient any legal or equitable rights (other than those related to the
Restricted Stock Award) against the Company or any subsidiary or directly or
indirectly gives rise to any cause of action in law or in equity against the
Company or any subsidiary.

 

12.          Plan Terms and Board Authority.  This Agreement and the rights of
the Recipient hereunder are subject to all of the terms and conditions of the
Plan, as it may be amended from time to time, as well as to such rules and
regulations as the Board may adopt for administration of the Plan.  It is
expressly understood that the Board is authorized to administer, construe and
make all determinations necessary or appropriate for the administration of the
Plan and this

 

5

--------------------------------------------------------------------------------


 

Agreement, all of which shall be binding upon Recipient.  Any inconsistency
between this Agreement and the Plan shall be resolved in favor of the Plan.  The
Recipient hereby acknowledges receipt of a copy of the Plan and this Agreement.

 

13.          Compliance with Code Section 409A.  Notwithstanding any provision
of the Plan or this Agreement to the contrary, the Award is intended to be
exempt from or, in the alternative, comply with Code Section 409A and the
interpretive guidance thereunder, including the exceptions for stock rights and
short-term deferrals.  The Plan and the Agreement will be construed and
interpreted in accordance with such intent.  References in the Plan and this
Agreement to “termination of Service” and similar terms shall mean a “separation
from service” within the meaning of that term under Code Section 409A.  Any
payment or distribution that is to be made to a Recipient who is a “specified
employee” of the Company within the meaning of that term under Code Section 409A
and as determined by the Board, on account of a “separation from service” under
Code Section 409A, may not be made before the date which is six months after the
date of such “separation from service,” unless the payment or distribution is
exempt from the application of Code Section 409A by reason of the short-term
deferral exemption or otherwise.

 

14.          No Fractional Shares.  No fractional shares of Common Stock shall
be issued or delivered under this Agreement.  The Board shall determine whether
cash or other property shall be issued or paid in lieu of such fractional shares
of Common Stock or whether such fractional shares of Common Stock or any rights
thereto shall be forfeited or otherwise eliminated.

 

15.          Amendment.  The Board may at any time amend, modify or terminate
the Plan and this Agreement; provided, however, that no such action of the Board
shall adversely affect the Recipient’s rights under this Agreement without the
consent of the Recipient.  The Board or the Board, to the extent it deems
necessary or advisable in its sole discretion, reserves the right, but shall not
be required, to unilaterally amend or modify this Agreement so that the Award
qualifies for exemption from or complies with Code Section 409A; provided,
however, that the Board and the Company make no representations that the Award
shall be exempt from or comply with Code Section 409A and make no undertaking to
preclude Code Section 409A from applying to the Award.

 

16.          Severability.  If any provision of this Agreement is determined to
be invalid, illegal or unenforceable in any jurisdiction, or as to any person,
or would disqualify the Plan or the Agreement under any law deemed applicable by
the Board, such provision shall be construed or deemed amended to conform to
applicable laws, or, if it cannot be so construed or deemed amended without, in
the Board’s determination, materially altering the intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or person,
and the remainder of the Agreement shall remain in full force and effect.

 

17.          Governing Law and Jurisdiction.  The Plan and this Agreement are
governed by the substantive and procedural laws of the state of Delaware.  The
Recipient and the Company agree to submit to the exclusive jurisdiction of, and
venue in, the courts in the State of North Carolina, County of Mecklenburg,
including the Federal Courts located therein (should Federal jurisdiction exist)
in any dispute relating to this Agreement.  As consideration for and by
accepting the Award, the Participant agrees that the Governing Law and
Jurisdiction provisions

 

6

--------------------------------------------------------------------------------


 

of this Section 17 shall supersede any Governing Law or similar provisions
contained or referenced in any prior equity award made by the Company to the
Recipient, and, accordingly, such prior equity award shall become subject to the
terms and conditions of the Governing Law and Jurisdiction provisions of this
Section 17.

 

18.          Successors.  All obligations of the Company under this Agreement
will be binding on any successor to the Company, whether the existence of the
successor results from a direct or indirect purchase of all or substantially all
of the business or assets of the Company or both, or a merger, consolidation or
otherwise.

 

19.          Erroneously Awarded Compensation.  This Award shall be subject to
any compensation recovery policy adopted by the Company to comply with
applicable law, including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or to comport with good corporate governances
practices, as such policy may be amended from time to time.  As consideration
for and by accepting the Award, the Recipient agrees that all prior equity award
made by the Company to the Recipient shall become subject to the terms and
conditions of the Erroneously Awarded Compensation provisions of this
Section 19.

 

7

--------------------------------------------------------------------------------